UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-201319 12 RETECH CORPORATION (Exact name of registrant as specified in its charter) Nevada 38-3954047 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Unit B, 22/F, Times Tower 391-407 Jaffe Road Wan Chai, Hong Kong (Address of principal executive offices) (Zip Code) 852-6072-0269 (Registrant’s telephone number, including area code) DEVAGO INC.
